L.

February 26, 2019

Via ECF

MAGISTRATE JUDGE SANKET J. B
United States District Court
Eastern District of New York

225 Cadman Plaza, East
Brooklyn, New York 11201

RE: DEBORAH

Index No.: 17-04447

Subject: Request Re
Motion to
Defendant

Dear Magistrate Judge Bulsara:
PLAINTIFFS’ MOTION FOR LEAVI
The Plaintiff in the above-captio
to submit the attached Surreply
Defendants (hereinafter “ Majes
dated February 15, 2019. These
in the Majesty’s previous letter r
respond.

“The standard for granting a lea\
motion would be unable to cont:
opposing party's reply.” Lewis v.
satisfy this standard because the
time, and

Plaintiffs have not been able to ¢
court[s] routinely grant[]. such m
Univ., 319 F.3d 532, 536 (D.C. Cir

This office mailed on February 1:
PLAINTIFF’S RULE 26(a)(1) DISC
OF INTERROGATORIES , DISCOVE
PURSUANT TO CPLR § 4545, incl

W OFFICES OF TARSHA C. SMITH
P.O. BOX 779
'‘ATCHOGUE, NEW YORK 11772
(631) 447-8151

LSARA

ELTZER v. Majesty Coach. et al.

sonsideration of Defendant’s Motion for Leave to File a
trike or Request for Leave Plaintiff to File a Surreply to
; Motion to Strike

TO FILE SURREPLY

ed case, through counsel, respectfully move for leave

| response to new arguments and factual claims made by
’’) in Defendant’s Motion for Leave to File Motion to Strike
rguments and claims did not appear

otions, and thus Plaintiffs have not had an opportunity to

: to file a surreply is whether the party making the

st matters presented to the court for the first time in the
umsfeld, 154 F. Supp. 2d 56, 61 (D.D.C. 2001). Plaintiffs
Viajesty s reply letter presents several matters for the first

intest these matters, as detailed below. In this Circuit, “district
tions” when this standard is satisfied. Ben-Kotel v. Howard
2003).

2019 the following to the Defendants in good faith:

OSURE, PLAINTIFF'S RESPONSES TO DEFENDANT’S FIRST SET
tY RESPONSE, RESPONSE TO NOTICE TO PRODUCE
Jing but not limited to, medical records and HIPAA
authorizations to Stony Brook Un
Stony Brook Hospital, Zwanger-P«
This office was perplexed as to th
office failed to serve proper respi
This office was further astoundec
having served the Defendant the
RESPONSES TO DEFENDANT’S FIR
RESPONSE TO NOTICE TO PRODU
medical records and HIPAA authc
Musculoskeletal Care, M.D., P.C.,
Shop Pharmacy.

In an effort to resolve the issues
soon as possible, last night, to hi
Defendant, today, to let them kn
situation amicably. During that c
discovery responses and respons
get said items it was inadvertent
received the initial disclosure, th:
Immediately, Plaintiff's discovery
Ms. Klotz and Mr. Silverstone.

| request that this Court reconsic
Majesty failed to confer before n
Defendant in good faith all docu
discovery documents on Februar
on February 14, 2019 was due to
said error, including but not limit
documents, today, once this offi:
does not rise to the level of cond
was Office error. Defendant faile
cover letter outlining that | sent,
interrogatories included in the U
DEFENDANT FAILED ITS OBLIGA’
Majesty failed to abide by the pr
of Civil Procedure and this Court’
to compel discovery “must incluc
attempted to confer with the pe
to obtain it without court action.
Rules impose an even stronger o
(E) Consultation Among Counsel:
possible the filing of unnecessary)
discovery matters may be filed u
telephone to explore with oppos
discovery matters in controversy
concerning discovery matters un

rersity Hospital, Island Musculoskeletal Care, M.D., P.C.,
siri Radiology, Stop and Shop Pharmacy.

Defendant’s letter dated February 15, 2019 stating that this
1ses to Defendant’s Interrogatories and discovery requests.
that the Defendant sought leave for a motion to strike after
>LAINTIFF’S RULE 26(a)(1) DISCLOSURE, PLAINTIFF’S
T SET OF INTERROGATORIES , DISCOVERY RESPONSE,

‘E PURSUANT TO CPLR § 4545, including but not limited to,
izations to Stony Brook University Hospital, Island
stony Brook Hospital, Zwanger-Pesiri Radiology, Stop and

rought up in said letter, this office met with Ms. Seltzer as

ve her sign 30 authorizations. This office called the

w that good faith efforts are being made to resolve this
nversation, Ms. Klotz advised me that she never received the
to interrogatories. Ms. Klotz was assured that if she did not
lue to office error. Ms. Klotz did acknowledge that the office
HIPAA’s and over a hundred pages of medical records.
-esponses and response to interrogatories were emailed to

1 granting Defendant’s leave to file a motion to strike.

aking such request. On February 14, 2019, Plaintiff mailed to
ents listed in its cover letter. Majesty received Plaintiff's

15, 2019 via UPS. Any deficiencies in serving the Defendant
»ffice error and immediate steps are being taken to correct

d to immediately emailing the Defendant’s the missing

» was made aware of the fact. Further, Plaintiff's conduct
ct that will warrant striking Plaintiff's complaint because it
to contact me regarding the deficiency considering | sent a
ncluding but not limited to, the discovery response and

S package and documents on February 14, 2019.

ON TO MEET AND CONFER PRIOR TO FILING THIS MOTION
cedural and substantive requirements of the Federal Rules
Local Rules. Federal Rule 37(a)(1) requires that any motion
> a certification that the movant has in good faith conferred or
on or party failing to make disclosure or discovery in an effort
Fed. R. Civ. P. 37(a)(1) (emphasis added). This Court’s Local
ligation: Local Rule 37(E) states:
Counsel shall confer to decrease, in every way
discovery motions. No motion concerning
til counsel shall have conferred in person or by
1g counsel the possibility of resolving the
The Court will not consider any motion
255 the motion is accompanied by a statement of
counsel that a good faith effort h
discovery matters at issue. (empl
In the case at bar, Defendant fail
Plaintiff's complaint, a drastic rer
Majesty received Plaintiff's packe
immediately sent the court a lett
confer as to the missing docume!
in the UPS package | sent them.
conferring. Plaintiff was not giv
aware that the Defendant did no
conferred, Defendant could have
the discovery responses Februar\
Defendant would be entitled to r
Had Majesty acted in good faith,
instead of engaging the court.
WHEREFORE, Plaintiff prays that
denied in all respects or in the alt
address the fact that the docume
relief the court deems just and p)
Respectfully submitted,

/s/

Tarsha C. Smith, Esq.
tarshasmith@optonline.net

en:

Adam H. Silverstone, Esq.
Jessica D. Klotz

Amy E. Bedell, Esq.
Attorneys for Majesty Coach
Via ECF

s been made between counsel to resolve the

isis added).

J to confer with Plaintiff before requesting leave to strike
edy. Plaintiff mailed her discovery on February 14, 2019.

‘e on February 15, 2019. Defendant reviewed it and

r motion for leave to file a motion to strike. Majesty failed to
's that, according to the cover letter | sent, should have been
lajesty has tied up the court with motions instead of

nan opportunity to cure the office error. | was not even
receive documents until | called today. Had Defendant
ivoided unnecessary motion practice. After Plaintiff served
14, 2019, if Defendant was not satisfied with the responses
quest leave to file a motion to compel not a motion to strike.
re matter would have been resolved between the parties

‘efendant’s leave to file motion to strike be reconsidered and
‘native that Plaintiff be granted leave to file a surreply to

its have been provided to the Defendant, and other further
»per.
CER FICATE OF SERVICE
| hereby certify that on February 26, 019, | electronically filed the Plaintiffs’ Request Reconsideration of

Defendant’s Motion for Leave to File 1 Motion to Strike or Request for Leave Plaintiff to File a Surreply
to Defendant’s Motion to Strike thr: ugh the CM/ECF system, which sends

notification to counsel for Defendan 3.

/s/ Tarsha C. Smith, Esq.
Tarsha C. Smith, Esq.
